 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAE PROPERTIES, INC., a California                  Case No.: 19cv2075-JAH-LL
     corporation,
12
                                        Plaintiff,       ORDER DENYING JOINT MOTION
13                                                       FOR SHORT CONTINUANCE OF
     v.                                                  FACT DISCOVERY DEADLINE
14
     AMTAX HOLDINGS 2001-XX, LLC, an
15                                                       [ECF No. 31]
     Ohio limited liability company,
16                                   Defendant.
17
18
19         On March 5, 2020, the parties filed a joint motion asking the Court to grant a short
20   continuance of the April 16, 2020 fact discovery deadline to permit Defendant to file a
21   discovery-related motion, if necessary, on or after March 25, 2020. ECF No. 31. The parties
22   also seem to alternatively ask the Court to allow Defendant to file a discovery-related
23   motion on March 25, 2020 or later, and allow any such motion to be heard on or before
24   April 30, 2020, notwithstanding the April 16, 2020 fact discovery deadline. Id. at 3–4. The
25   parties state that an unforeseen event outside of the parties’ control has delayed the
26   production of certain supplemental documents and a privilege log by Plaintiff. See id. at
27   2–3. Because the parties are uncertain when the production will be made, they state that
28   the inability of Plaintiff to complete its production could “interfere with [Defendant’s]

                                                     1
                                                                                  19cv2075-JAH-LL
 1   ability to have a regularly-noticed discovery motion heard on or before the April 16, 2020
 2   fact discovery deadline.” Id. at 3.
 3         The Court fails to find good cause to grant the joint motion to extend fact discovery
 4   or to allow the filing of a discovery motion on March 25, 2020 or later because it is
 5   premature. Although discovery motions must be timely as stated in the Civil Chambers
 6   Rules of the undersigned magistrate judge, sometimes a timely motion will occur after fact
 7   discovery has ended.1 Such an occurrence will be determined on a case-by-case basis and
 8   pursuant to the Civil Chambers Rules. Accordingly, the Court DENIES the joint motion
 9   as premature.
10         IT IS SO ORDERED.
11   Dated: March 12, 2020
12
13
14
15
16
17
18
19
20
21
22   1
      Civil Chambers Rules states the following:
23         Discovery motions must be timely. Any motion related to discovery disputes
           must be filed no later than thirty (30) days after the date upon which the event
24         giving rise to the dispute occurred. For oral discovery, the event giving rise to
25         the dispute is the completion of the transcript of the relevant portion of the
           deposition. For written discovery, the event giving rise to the discovery
26         dispute is the date of service of the response, or the passage of a discovery due
27         date without response or production, not the date on which counsel reach an
           impasse in meet and confer efforts.
28   Civil Chambers Rules of the Honorable Linda Lopez, Section V.C.
                                                   2
                                                                                    19cv2075-JAH-LL
